department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc corp br2 postf-151735-01 uilc internal_revenue_service national_office field_service_advice memorandum for from william d alexander acting associate chief_counsel corporate cc corp subject capital_loss transaction this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend parent subsidiary year1 month1 a b c d e f g ' ' ' ' ' ' ' postf-151735-01 h i k m n p q r s t u v ' ' ' ' ' ' you requested comments on the taxpayer’s protest our comments are set forth below issues would a court regard this as a tainted tax_shelter or as a legitimate use of subsidiary’s capital to engage in the purchase of parent’s stock which was followed by the redemption of almost all of such stock for a convertible note and the sale of the retained shares the note was subsequently converted for more shares than were originally purchased conclusions we reiterate and incorporate by reference the analysis conclusions and recommendations set forth in our prior fsa regarding this matter except as modified below we also provide further comments below regarding the taxpayer’s arguments before you published as fsa date tnt postf-151735-01 facts simplified facts are set forth below subsidiary a wholly owned subsidiary of parent with ample net_worth purchased t shares of parent’s publicly traded stock on the market over a period of u months in late year1 for dollar_figureb some c months after the stock purchases were completed parent redeemed q of the stock held by subsidiary for an out-of-the-money zero coupon note the note convertible initially into d shares of parent stock beginning e years from issuance less than f months after its last stock market purchase subsidiary sold to a third party the remaining r of the parent stock from its original purchase subsidiary claimed a tax loss that amounts to almost q of the original aggregate market price of all the parent stock that subsidiary bought associated fees and costs of these transactions were about dollar_figureg and the financial_accounting gain thereon was dollar_figureh a return of approximately s on the invested capital of almost dollar_figurei including costs and fees subsidiary converted the note in month1 into a shares reflecting anti-dilution adjustments to the conversion rate which it still owns parent had extraordinary prior capital_gains which it sought to shelter with the capital_loss claimed in the above transaction parent had directly bought back some k shares of its stock over the previous v years for non-tax reasons without ever using a subsidiary after the transaction at issue parent resumed its historic practice of directly buying back its shares law and analysis the loss-creating shelter embodied in the transaction set forth above fails to meet the economic_substance requirement articulated in acm partnership v commissioner 157_f3d_321 3d cir taxpayer’s transaction involves the following abusive elements the abuse of an uneconomic rule the basis shifting rule under sec_1_302-2 subsidiary’s exclusion of dividend-equivalent income redemption proceeds received from parent on the buyback of parent stock in exchange for the note the subsequent sale outside the group of the retained shares whose basis was postf-151735-01 enriched by the amount_paid for the redeemed stock was for tax_avoidance purposes the shifting of stock basis created stock with an artificial built-in-loss for the group seeking to shelter its unrelated capital_gains the loss corresponding to the excluded income the contrived and pre-planned steps required by the strategy eg subsidiary’s purchase and the redemption with parent’s convertible note that delayed conversion for e years had no apparent business_purpose the lack of business_purpose to justify subsidiary’s participation in the scheme particularly after parent’s v-year history of directly buying back nearly k shares a practice resumed after the transaction in dispute without involvement of a subsidiary the board_of parent first decided to buy back the stock in question and then caused subsidiary to do so for tax_avoidance subsidiary’s exchange of its parent stock for the note which gave rise to the ultimate tax consequences at issue generated only a phantom loss that was not economically inherent in the object of the sale the retained parent stock and did not have economic_substance separate and distinct from economic benefit achieved solely by tax reduction subsidiary’s participation was a radical departure from sensible economic action and the fundamental tax principles underlying the code as discussed in the prior fsa the minuscule book gain relative to the artificial tax loss and or the purchase_price of parent’s stock provides a clear basis for a court to disallow the disputed loss as abusive moreover the fact that the costs and fees associated with the transaction were more than m times greater than the financial gain amply illustrates that the use of subsidiary was devoid of economic_substance and should be disregarded or recast as discussed in the prior fsa investment strategy that is not consistent with rational economic behavior but for expected tax benefits lacks economic_substance serves no non-tax purpose hence tax benefits should be denied acm partnership 73_tcm_2189 moreover except for the tax_avoidance motive no reasonable business person would have participated in subsidiary’s transactions involving the purchase of parent stock_redemption by the 157_f3d_231 3d cir acm was affirmed as to the disallowance of all losses other than the actual economic loss from holding the note received in the sham contingent installment_sale transaction id postf-151735-01 note followed by conversion back into parent stock see also saba partnership 78_tcm_684 other comments on protest the note as an equity instrument based upon the financial strength of parent when it issued the note as well as the terms of the note and its conversion the note appears to bear more indicia of debt than equity accordingly we believe it would be difficult to characterize the note as equity the redemption as a distribution to the non-redeeming shareholders the conversion rights taken into account as stock under sec_305 largely reduced or eliminated any disproportionate impact of the redemption upon the other non- redeeming shareholders of the parent this is because these rights increased subsidiary’s proportionate interest in parent after the redemption as the protest asserts even if there were an increase in the proportionate interests of the other shareholders the redemption was an isolated_redemption under sec_1_305-3 and so was not taxable to anyone under sec_305 sec_1_305-3 examples and the conversion rights are generally not separate_property the second circuit has held that a conversion privilege is not a separate_property right in that court’s view the convertible debenture is an indivisible unit the issuer has but one obligation to meet either redemption or conversion it can never be required to do both despite this general_rule the issue arises whether the conversion privilege inherent in the note and not separate therefrom can cause 453_f2d_300 2d cir id f 2d pincite footnotes and citations omitted in contrast to the original_issue_discount_rules there are provisions of the code that implicitly bifurcate convertible debt instruments for example for the purpose of computing amortizable_bond_premium under sec_171 the amount of bond_premium on a convertible_bond does not include any amount attributable to the conversion features of the bond and the regulations set forth a procedure for determining the value of the conversion feature sec_171 sec_1_171-1 in addition sec_249 generally limits a corporate issuer’s deduction for premium paid on a redemption of convertible debt to a normal_call_premium on nonconvertible debt thus no deduction is allowed to the extent the repurchase premium is attributable to the value of the conversion feature postf-151735-01 the optioned shares embedded in the note to attract basis which would essentially double the tax basis of the note in the hands of subsidiary allocation_of_basis to stock subject_to the conversion privilege there is an argument that part of subsidiary’s basis in the redeemed shares is allocated to the shares constructively held under the note as set forth below sec_1_302-3 states in pertinent part that s ection a relating to constructive_ownership of stock shall apply in determining the percentage of stock ownership after the redemption emphasis added convertible debentures are options for this purpose revrul_68_601 1968_2_cb_124 moreover an option that is exercisable by right only after a lapse of time eg e years as in the note is subject_to attribution revrul_89_64 1989_1_cb_91 in the instant case for purposes of sec_302 subsidiary is deemed to own the d shares of stock into which the note is convertible pursuant to the option attribution_rules of sec_318 thus subsidiary is deemed to hold more shares of parent stock after the redemption ie p shares than it owned before this is due to the attribution to subsidiary of the optioned shares in addition to the shares actually retained these constructively held shares are critical to the determination under sec_302 that the redemption was essentially_equivalent_to_a_dividend if subsidiary’s ownership of parent stock had decreased from t shares to n shares it would have experienced a meaningful reduction of its proportionate interest in parent 397_us_301 thus the redemption would not have been essentially_equivalent_to_a_dividend within the meaning of sec_302 and would have qualified as a taxable_exchange however taking into account the parent stock that subsidiary constructively owned the redemption proceeds ie the note were equivalent to a dividend under sec_302 if any person has an option to acquire stock such stock shall be considered as owned by such person option attribution under sec_318 does not depend on the economic value or equity embedded in an option the provision does not require an examination of whether it makes economic sense to treat the option as exercised rather the mere existence of an option causes it to be treated as exercised if a distribution is not pro_rata some of the shareholders’ interests may be reduced some may stay the same and some may even be increased where a shareholder’s proportionate interest has increased it has been held to constitute a dividend because that circumstance is most unlike a sale 385_f2d_521 2d cir gcm date postf-151735-01 accordingly the constructively owned stock d shares under the convertible note arguably count as remaining stock together with the r of parent stock actually retained by subsidiary ie n shares consequently the constructively owned stock is entitled to its allocable share of a proper adjustment of the basis of the remaining stock called for in sec_1_302-2 based upon the general_rule that the conversion_right is not property separate from the note but an inchoate right inherent in the note itself basis of the redeemed shares is allocable to the note that contains the option application of sec_1059 based upon the fact that the earnings_and_profits covering the dividend-equivalent redemption were represented in the purchase_price of parent stock and therefore in the bases of such shares in the hands of subsidiary the redemption proceeds should not constitute a qualifying_dividend under sec_1059 this is consistent with congressional intent the legislative_history informs that sec_1059 can apply to consolidated groups particularly when the consolidated_return_regulations require no basis_reduction as in the instant case s rep no pincite consequently sec_1059 should apply to reduce the purchase bases of subsidiary for parent stock by the amount of the untaxed dividend statutory interpretation congress obviously did not anticipate nor could it have done so the myriad ways of milking dividends to create artificial losses in stock without its dividend rights this is evidenced by the series of amendments to sec_1059 after its enactment in moreover the plain meaning approach to statutory construction may not better effectuate the legislative intent or the legislative deal than a more purposive investigation and construction as judge learned hand noted in his dissent in 248_f2d_399 2d cir t he literal meaning of the words of a statute is seldom if ever the conclusive measure of its scope except in rare instances statutes are written in general terms and do not undertake to specify all the occasions that they are meant to cover and their interpretation demands the projection of their expressed purpose upon occasions not present in the minds of those who enacted them recast of substance over form the prior fsa in this matter concluded that the intervening redemption via parent’s intercorporate note occurred primarily to create a built-in_loss asset through basis postf-151735-01 shifting and for no other meaningful purpose accordingly the intervening redemption should be ignored rather subsidiary should be treated as if it had purchased the note for cash and that parent had bought back its shares from the public the taxpayer protests the existence of authority for this recast of events particularly the creation of steps that in form did not occur in commissioner v court holding the supreme court held that a purported tax- free liquidating_distribution of appreciated assets by a corporation and the subsequent sale of such assets by the corporation’s shareholders were in substance a taxable sale of the assets by the corporation followed by a liquidating_distribution of the sales proceeds to the corporation’s shareholdersdollar_figure while perhaps the step-transaction doctrine cannot invent steps as the taxpayer suggests the substance-over-form doctrine is not so limited thus in court holding the supreme court invented a transaction the sale of appreciated assets by the corporation that in form never occurreddollar_figure similarly in 110_tc_189 the tax_court focused on the negotiation substance of a transaction to decide that a corporation’s majority owner rather than the corporation had sold ice cream distribution rights back to the manufacturer in 38_tc_444 aff’d 319_f2d_647 8th cir the facts of which were similar to esmark12 a case that is relied upon by the instant taxpayer in its protest the eighth circuit agreed with the service that the transaction should be treated as a taxable sale of assets by the taxpayer’s wholly owned corporation followed by a dividend of the proceeds to the taxpayer in this case parent’s board_of directors first authorized its stock buyback the taxpayer argues it was done this way for tax efficiency actually had only the parent dealt in its own stock it would have had the protection of sec_1032 324_us_331 at the time it avoided corporate_taxation for a corporation holding appreciated assets to distribute those assets to its shareholders and have the shareholders sell the assets than to have the corporation itself sell the assets and distribute the proceeds to the shareholders note that the court found that in substance for tax purposes the corporate stock was retired not for appreciated assets but for sales proceeds thereby creating a liquidating dividend of sales proceeds rather than appreciated corporate assets that did not actually occur in form see 324_us_331 90_tc_171 aff’d without published op 886_f2d_1318 7th cir where the service argued unsuccessfully that a purported redemption of parent stock in exchange for stock of a subsidiary was in reality a sale of the subsidiary stock postf-151735-01 by itself of t shares and only subsequently caused subsidiary to transact the buyback for tax efficiency this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions william d alexander acting associate chief_counsel corporate by gerald b fleming senior technician reviewer cc corp br2 see taxpayer’s protest p
